DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/5/2019, 9/16/2021 and 12/3/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
The drawings were received on 2/5/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magamine et al (US 20160268659 A1) in view of Yamatani (JP 2010154603 A).
Regarding claim 1. Magamine discloses a duct opening portion structure that is configured to introduce air for cooling a battery pack in a vehicle comprising an air intake duct (10); a filter(60) is disposed in an opening portion at an air introduction side of the air intake duct (10); and a bezel (40) is disposed in the opening portion at the air introduction side of the air intake duct (10) to support the filter (60). The bezel (40) is attached to a vehicle body-side member (20) (interior trim) and is equipped with rib (44) comprising a support portion (50a, 50b, 50c) (filter fixing clips) to support the filter (60). The filter is attached to the support portion. The rib/support portion is long enough to be pressed directly or indirectly against an opening edge of the opening portion, with the bezel attached to the vehicle body-side member. [Fig. 1-10; paragraph 0031-0055]. Magamine remains silent about a seal member in the duct, however, an art of providing a sealing material at the opening edge of the opening portion of the duct to enhance the sealing performance of an intake passage is a well-known art as described by Yamatani [Fig. 5-7, 9-10, 15-16; paragraph 0017, 0023-0025, 0039-0043]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing sealing member in order to enhance the sealing performance of an intake passage.
Regarding claim 2, Magamine teaches that the support portion (50a, 50b, 50c) (filter fixing clips) of the bezel (40) is a locking projection to which an opening provided in the filter is locked [Fig. 6-8; paragraph 0045].
Regarding claim 5, Magamine teaches that the extension portion of the rib is pressed against the sealing material from a direction in which the extension portion extends, by providing the sealing material at the opening edge of the opening portion of the intake duct (e.g., a region of the interior trim 20 that is in contact with an outer peripheral portion 64 of the filter 60) [Fig. 2, 6-8].
Regarding claim 6, it is nothing more than a well-known art to press the sealing material from a direction perpendicular to the direction in which the extension portion extends as described by Yamatani [Fig. 5-7, 15-16; paragraph 0017, 0043].

Regarding claims 3-4, It is noted that introduction of filter is claimed in a product by process manner which does not have patentable weight in an apparatus claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1982).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723